Title: To George Washington from James Anderson, 12 October 1796
From: Anderson, James
To: Washington, George


                        
                            Sir 
                            Salvington 12 Octr 1796
                        
                        In case the Overseer who was uncertain; has not agreed to stay with You—I can
                            get one here, who is accustomed to the management of Negroes. And can come well recommended,
                            As to which would wish to hear from You.
                        In a few days I entend being at Marleborough when I will take a Measure of the
                            parts of Mr Mercers Thrashing Machine In Order to make preparations in
                            winter by cuting Timber for the Mounting of one for You, In case of Your approbation, I
                            suppose the cost might be made very low. by employing Your own Carpenters with the assistance
                            of one Mill Wright And with much respect I am Sir Your most Obedt Humble Servt
                        
                            Jas Anderson
                            
                        
                    